Citation Nr: 1027262	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GI disorder)

3.  Entitlement to service connection for a heart disorder (also 
claimed as hypoperfusion).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of a closed 
head injury.

6.  Entitlement to service connection for hepatitis.

7.  Entitlement to service connection for syncope (also claimed 
as fainting).

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD) and 
adjustment disorder with anxious mood.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales


INTRODUCTION

The Veteran had active military service from July 2002 to August 
2002, and from February 2003 to July 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The appeal was 
remanded for a hearing before the Board in September 2009.  The 
Veteran attended a hearing before the undersigned in December 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related to 
the Veteran's claim.  38 U.S.C.A. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile."  If VA makes reasonable efforts to obtain relevant 
non-Federal records but is unable to obtain them, or after 
continued efforts to obtain Federal records concludes that it is 
reasonable certain they do not exist or further efforts to obtain 
them would be futile, VA will provide the claimant with oral or 
written notice of that fact.  In such a case, VA must notify the 
Veteran of the identity of the records, the efforts VA made to 
obtain the records, a description of any further action VA will 
take on the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e)(i)-
(iv) (2009).

The claims file only contains partial copies of the Veteran's VA 
treatment records from the Gainesville, Florida, VA medical 
center (VAMC).  The Veteran stated at his hearing that he also 
received treatment at various emergency rooms, including one in 
his hometown.  The Veteran's Persian Gulf Registry examination 
indicates that the Veteran received treatment at the Waterman 
Hospital emergency room.  All of these records should be 
associated with the claims file.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.  Here, the Veteran has 
not been afforded VA examinations for any of the claimed 
disabilities, despite evidence that such an examination is 
required:

The Veteran claims his back disorder, heart disorder, 
hypertension, and GI disorder all began within one year of 
service.  He contends the GI disorder is due to sand flies in his 
food which stationed in the Persian Gulf.

He claims his head injury was the result of daily exposure to 
IEDs while in the Persian Gulf.

It is unclear whether the Veteran has hepatitis, but if he does, 
he contends it is due to constant exposure to dead and bloody 
bodies in service.  He related one incident where a little girl 
was blown up and they had to pick up the pieces.

The Veteran has described several stressful events in service, 
including the incident with the little girl and a close friend 
dying hours before they were supposed to return home.  A March 
2007 examination does not diagnose PTSD but does say that it 
needs to be ruled out.  The Board notes that 38 C.F.R. § 3.304(f) 
has recently been revised to read "If a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor."  
As such, the Veteran's claimed stressors are considered verified 
and valid.

He contends his syncope began shortly after service and may be 
related to his hypertension medication or to the head injury from 
the IED explosions.

The Veteran was exposed to loud noises such as gunfire and 
multiple IED explosions.  He reported that ringing in his ears 
began after an IED exploded nearby and that his hearing loss 
began shortly thereafter.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  The Veteran has certainly provided sufficient 
evidence to warrant a VA examination for each of his claimed 
disorders.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify all emergency rooms at which he has 
received treatment, and provide VA with 
authorization to obtain any available 
records.  

2.  Obtain the Veteran's current and complete 
treatment records from any identified 
facilities.  Evidence of attempts to obtain 
these records should be associated with the 
claims file.  Do not associate duplicate 
records with the claims file.

3.  Obtain the Veteran's current and complete 
treatment records from Waterman Hospital.  
Evidence of attempts to obtain these records 
should be associated with the claims file.  
Do not associate duplicate records with the 
claims file.

4.  Obtain the Veteran's current and complete 
treatment records from the Gainesville VAMC.  
Evidence of attempts to obtain these records 
should be associated with the claims file.  
Do not associate duplicate records with the 
claims file.

5.  Schedule the Veteran for VA examinations 
to determine the nature and etiology of each 
claimed disorder.  The entire claims file 
must be made available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA and 
private treatments records, and the 
statements of the Veteran.  The examiner 
should conduct a complete history and 
physical.

The examiner should offer an opinion as to 
whether any of the following at least as 
likely as not had its onset in service or is 
related to service:  

(a)  Gastroesophageal reflux disease.  The 
examiner should specifically comment on the 
presence of sand flies in the food.

(b)  A heart disorder, including 
hypoperfusion.

(c)  Hypertension.

(d)  A closed head injury or its residuals.  
The examiner should specifically comment on 
the effect of daily IED explosions on the 
Veteran's head.

(e)  Hepatitis.  The examiner should 
definitively determine whether the Veteran 
has hepatitis.  If so, the examiner should 
comment on the Veteran's in service exposure 
to bloody bodies and body parts.

(f)  Syncope.  The examiner should also state 
whether this is as likely as not related to 
the Veteran's heart or hypertension 
medication or to the closed head injury.
(g)  Hearing loss and tinnitus.  The constant 
exposure to IEDs and the Veteran's reports of 
continuous ringing in his ears since service 
should be discussed.

(h)  A psychiatric disorder, to include PTSD.  
Advise the examiner that the Veteran's 
stressors are considered verified and valid.

(i)  A back disorder.  Any back problems 
should be diagnosed.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner. 
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

6.  Review each VA examination report and 
take steps necessary to ensure its adequacy 
and compliance with these instructions.

7.  After completing the above action, the 
claims should be readjudicated. If the claims 
remain denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative. After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


